EXHIBIT 10.1 AGREEMENT FOR THE EXCHANGE OF SECURITIES BY AND AMONG PUGET TECHNOLOGIES, INC. (A NEVADA CORPORATION) AND B-29 ENERGY INC. (A COLORADO CORPORATION) AND THE SHAREHOLDER OF B-29 ENERGY INC. i INDEX Page Cover page i ARTICLE I – Exchange of Securities 1 Exchange of Securities 1 Issuance of Securities 1 Exemption from Registration 2 ARTICLE II – Representations and Warranties of B-29 Energy Inc 2 Representations and Warranties of B-29 ENERGY INC 2 Organization 2 Capital 2 Subsidiaries 2 Directors and Executive Officers 2 Financial Statements 2 Absence of Changes 3 Absence of Undisclosed Liabilities 3 Tax Returns 3 Investigation of Financial Condition 3 Intellectual Property Rights 3 Compliance with Laws 3 Litigation 3 Authority 4 Ability to Carry Out Obligations 4 Full Disclosure 4 Assets 4 Indemnification 4 Criminal or Civil Acts 4 Restricted Securities 4 ii ARTICLE III – Representations and Warranties of Puget Technologies, Inc 5 Representations and Warranties of PUGET TECHNOLOGIES, INC. 5 Organization 5 Capital 5 Subsidiaries 5 Directors and Officers 5 Financial Statements 5 Absence of Changes 5 Absence of Undisclosed Liabilities 6 Tax Returns 6 Investigation of Financial Condition 6 Intellectual Property Rights 6 Compliance with Laws 6 Litigation 6 Authority 6 Ability to Carry Out Obligations 6 Full Disclosure 7 Assets 7 Indemnification 7 Criminal or Civil Acts 7 ARTICLE IV – Covenants Prior to the Closing Date 7 Covenants Prior to the Closing Date 7 Investigative Rights 7 Conduct of Business 7 Confidential Information 8 Notice of Non-Compliance 8 ARTICLE V – Conditions Precedent to PUGET TECHNOLOGIES, INC.Performance 8 Conditions Precedent to PUGET TECHNOLOGIES, INC. Performance 8 Conditions 8 Accuracy of Representations 8 Performance 8 Absence of Litigation 8 Officer’s Certificate 8 Corporate Action 8 Acceptance of Financial Statements 8 iii ARTICLE VI – Conditions Precedent to B-29 ENERGY INC. Performance 9 Conditions Precedent to B-29 ENERGY INC Performance 9 Conditions 9 Accuracy of Representations 9 Performance 9 Absence of Litigation 9 Officer’s Certificate 9 Payment of Liabilities 9 Directors of PUGET TECHNOLOGIES, INC. 9 Officers of PUGET TECHNOLOGIES, INC. 9 ARTICLE VII – Closing 10 Closing 10 Closing 10 ARTICLE VIII – Covenants Subsequent to the Closing Date 10 Covenants Subsequent to the Closing Date 10 Change in Name and Address 10 Registration and Listing 10 ARTICLE IX – Miscellaneous 10 Miscellaneous 10 Captions and Headings 10 No Oral Change 10 Non-Waiver 10 Time of Essence 10 Entire Agreement 11 Choice of Law 11 Counterparts 11 Notices 11 Binding Effect 11 Mutual Cooperation 11 Finders / Brokers 11 Announcements 11 Expenses 11 Survival of Representations and Warranties 12 Exhibits 12 Termination, Amendment and Waiver 13 EXHIBITS Allocation of Securities Exhibit 1.1 Subscription Agreement Exhibit 1.2 Financial Statements of B-29 ENERGY INC. Exhibit 2.5 Financial Statements of PUGET TECHNOLOGIES, INC.
